MEMORANDUM **
Nevada state prisoner Curtis K Jackson, Sr., appeals pro se from the district court’s order enforcing an agreement to settle Jackson’s 42 U.S.C. § 1983 action and dismiss it with prejudice. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Callie v. Near, 829 F.2d 888, 890 (9th Cir.1987), and we affirm.
On September 1, 2004, the parties appeared before Magistrate Judge Valerie Cooke for a settlement conference. Magistrate Judge Cooke explained on the record that under the terms of the settlement the case would be dismissed with prejudice and the case would be “over forever.” She then read each term of the agreement into the record and confirmed that both parties understood and agreed to each term.
Contrary to Jackson’s contention, the district court did not abuse its discretion in enforcing the settlement agreement, where Jackson participated in settlement discussions before the magistrate judge, agreed to each term of the settlement agreement in open court, and provides no support for his contention that defendants entered into the agreement in bad faith. See id.
Jackson’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.